Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The amendment to the specification, submitted 2/23/2021, contains no new matter, has been accepted and is placed in the file. 
Priority
	The previous objection to the priority has been overcome by the submission of a new Application Data Sheet and the amendment to the specification. 

Affidavit
The Affidavit under 37 CFR 1.132 filed 2/23/2021 is sufficient to overcome the rejection of claims 1-23 based upon Walther, Henn and Sazaki.
In particular, points 13 and 16, which summarize the evidence for unexpected results, are sufficient to overcome the combination with Sazaki.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, points 13 and 16 of the affidavit submitted 2/23/2021 are sufficient evidence of unexpected results to overcome the combination with Sazaki such that it would not have been obvious to have “a layer of chain-form organofluoro molecules on the multilayer anti-reflection coating, the layer having molecules that are bonded at their ends to the uppermost layer of the multilayer anti- reflection coating” as claimed in claim 1, taken in context of the claim as a whole.
Claims 2-15 depend from claim 1 and are allowed for at least the reasons stated supra. 
Claims 16, 20, and 23 each claim similar limitations to claim 1 regarding the organofluoro molecules, and are allowed for the same reason. 
Claims 17-19 and 21-22 depend from claims 16 and 20 respectively, and are allowed for at least the reasons stated supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872